DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the replies filed on March 23, 2021 and July 15, 2021. Claims 1-20 are pending.  Claims 1-18 are under consideration in the instant office action. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims.
Election/Restriction
Applicant’s election of Invention I (claims 1-18) in the reply filed on March 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally Applicant’s election of the species 

    PNG
    media_image1.png
    538
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    869
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    1057
    media_image3.png
    Greyscale

in the reply filed on July 15, 2021is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 29, 2017. It is noted, however, that applicant has not filed a certified copy of the CHINA 201710197518.2 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20030026764), HUANG (CN 1995094, published on July 11, 2007, English Google Patents Machine translation is provided), (Naito et al. (EP 3466976), and Xu et al. (US 2014/0349945).
Applicant Claims
Applicant claims a ligand drug conjugate and a pharmaceutical composition comprising the ligand drug conjugate.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Griffiths teach a method of targeting an agent towards a targeting site in a tissue comprising administering a multi-specific antibody or antibody fragment comprising a targeting arm and a capture arm that binds to a polymer conjugate, and administering a polymer conjugate to the tissue. The present invention also relates to a kit for targeting a target site within a comprising a multi-specific antibody or antibody fragment comprising a targeting arm and a capture arm that binds to a polymer conjugate, and a polymer conjugate (see abstract and claim 1). To overcome these and other problems associated with polymer-drug conjugate therapy, the current invention relates to a method of further increasing the amount of drug-polymer conjugate that can be localized and retained at a tumor site. The method depends on the pre-injection of a multi-specific targeting agent, such as a multi-specific antibody, that has one arm directed against the cancer, and one arm directed against a hapten. Typically, agents useful in the current invention have a general formula comprising a (recognition hapten).sub.n-(polymer backbone)-(drug or prodrug therapy moiety).sub.m, or a polymer backbone-(drug or prodrug therapy moiety).sub.m wherein n and m are integers reflecting different substitution levels on the polymer backbone for the respective species. The polymer-drug conjugate is used after the cancer has been pre-targeted with a multi-specific antibody. In the former case, one arm recognizes the hapten. In the latter case, one arm of the bispecific is directed against some or all of the polymer backbone, or some or all of the appended drug (paragraph 6). The current invention relates to a method for targeting an agent towards a target site in a tissue, comprising (a) administering to the tissue a multi-specific antibody (msAb) or multi-specific antibody fragment, comprising a targeting arm that binds to an antigen on said target site, and a capture arm that binds to a polymer conjugate; and (b) administering to the tissue a polymer conjugate that binds to the capture arm, the polymer conjugate comprising a polymer conjugated to the agent selected from the group consisting of a therapeutic agent, a peptide, an enzyme and a labeled ligand. Preferably, the polymer conjugate of the current invention has the general formula (polymer-backbone)-(agent).sub.- m, where m is an integer, including 0 (paragraph 15). As used herein, the term target site is used to mean a site at the locus of the tissue towards which any type of agent or compound may be directed. Locus can be used to mean any portion of the tissue or cells itself, including normal and/or pathogenic  The current invention utilizes multi-specific antibodies (msAbs) to direct the polymer conjugate to a target site within a tissue. As used herein, multi-specific antibodies have more than one specificity, or more than one valency, such that the msAbs of the invention bind to or recognize more than one antigen or epitope. For example, a bi-specific antibody of the current invention would include an antibody where each arm of the immunoglobulin recognizes or binds to a separate epitope or hapten. Multi-specific antibodies of the current invention also encompass specificities higher than bi-specific, such as, but not limited to, tri-specific or tetra-specific antibodies. For example, tri-specific antibodies may comprise an antibody with two arms directed towards two different cellular antigens, and a third arm directed towards a hapten or drug. As used herein, multi-specific antibodies also include antibodies with more than one valency For example, an antibody encompassed in the current invention may be comprised of two arms directed towards a single cellular epitope, and a third arm directed towards a hapten or drug, such that the antibody is bi-specific, yet tri-valent. Furthermore, the target arm or arms of the msAb may be directed to two or more distinct epitopes on the target tissue, and the capture arm or arms may be directed to two or more distinct haptens on the polymer conjugate (paragraph 19). As the current invention  One or both of the targeting arm and the capture arm of the msAb may be chimeric, human or humanized (paragraph 24). The method of claim 1, wherein said polymer is selected from the group polyethylene glycol (PEG), derivatives of PEG, co-polymers of PEG, N-(2-hydroxypropyl)methacrylamide (HPMA), polystyrene-co-maleic acid/anhydride (SMA), polyvinylether maleic anhydride (DIVEMA), polyethyleneimine, ethoxylated ployethyleneimine, starburst dendrimers, polyvinylpyrrolidone (PVP), apometallothionein and calicheamicin (see claim 10). Polymers other than polypeptides can be used within the scope of the invention. Poly(ethylene) glycol [PEG] has desirable in vivo properties for a multi-specific antibody prodrug approach, and can be obtained in a variety of forms having different chemical functionalities at the ends of the polymer. Most PEG derivatives have just two functionally reactive sites, at either end of the polymer chain. Agents derivatized from such PEGs, such as, for example, di-SN-38-PEG can be considered as the shortest member of a class of SN-38-polymer prodrugs. The desirable in vivo properties of PEG derivatives are counter-balanced by the limited loading capacity due to their dimeric functionality. However, more recently, preparation of PEG co-polymers having greater hapten-bearing capacity have been described, such as those described by Poiani et al. (Bioconjugate Chem., 5:62-630, 1994). PEG derivatives activated at both ends, for instance as their bis(succinimidyl) carbonate derivatives are co-polymerized with multi-functional diamines such as lysine. The product of such co-polymerization, containing (-Lys(COOH)-PEG-Lys(COOH)-PEG-).sub.n repeat units wherein the lysyl carboxyl group is not involved in the polymerization process, can be used for attachment of hapten residues such as DTPA or drug residues such as SN-38. The hapten, such as DTPA, or the drug, such as SN-38, may also be reacted with the free carboxyl groups remaining on the termini of the PEG-polylysyl conjugate. Most preferably, a significant amount of amino acid content is used, and the drug will be attached to the amino acid 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 Griffiths does not teach the multi-arm APEGA-10. This deficiency is cured by the teachings of HUANG.
HUANG teaches a multi-arm polyethylene glycol of long-chain end, it is characterized in that being combined and forming through chemical reaction and PEG by the trifunctional micromolecular compound, is designated as (R-PEG) z-X-PEG-F, wherein, R is the following straight-chain paraffins of 10 carbon, sec.-propyl or benzyl; Z represents the arm number, is the integer of 1-8; X is a point of contact, i.e. the trifunctional micromolecular compound; F represents the movable function group, PEG is a polyoxyethylene glycol, PEG is connected with covalent linkage with the trifunctional micromolecular compound, and linking group is selected from amide group, inferior amide group, carbamate, ester group, epoxy group(ing), carboxyl, hydroxyl, sulfydryl or carbohydrate, or several combinations a kind of wherein; The structural formula of used trifunctional micromolecular compound is following a kind of: here, n is 1-9 integer, and m is 0-6 integer (see claim 1). It is characterized in that array structure under trifunctional micromolecular compound X is according to the multi-arm polyethylene glycol of the described active group of claim 1 at the long-chain end: Wherein, n is 1～9 integer, when being connected to amide group or carbamate, is eight arms tree power type functional polyethylene glycol (R-PEG) 8-X-PEG-F, its structural formula is as follows: Wherein R is the following straight-chain paraffins of 10 carbon, sec.-propyl or benzyl; N is 1～9 integer; K is 1～6 integer; S, t, o, p are 10～2,000 integer; W is one of O, S or NH; F is one of following  Actual tests shows that the present invention has following advantage: one because the activity functional groups of multi-arm PEG of preparation is positioned at the end of long-chain, increased with drug molecule on the probability of collision of reactive group, improved reaction efficiency (see summary of invention).

Griffiths does not teach the specific the elected drug conjugate 

    PNG
    media_image3.png
    554
    1057
    media_image3.png
    Greyscale
This deficiency is cured by the teachings of Xu et al.
Xu et al. teach a PEG-oligopeptide-irinotecan conjugate has the general formula (I) (shown below) and a pharmaceutical composition containing the conjugate are disclosed. In the conjugate, PEG represents polyethylene glycol with a molecular weight of 300-60,000 Daltons; (AA)i represents an oligopeptide, AA represents the same or different amino acids in the oligopeptide; i is an integer of 2-12 representing the number of amino acids in the oligopeptide; j is an integer of 2-12 representing the number of irinotecan connected with the oligopeptide. In the conjugate, each terminal group of PEG can link with multiple irinotecans through oligopeptides, thereby greatly increasing the drug-loading capacity. Modification of the hydrophilic polymer can provide protection for the irinotecan, thereby improving drug absorption, prolonging the action time, enhancing the efficacy, reducing the dose and avoiding the toxic and side-effects (see abstract). A PEG-oligopeptide-irinotecan conjugate of formula (I) (see claim 1)

    PNG
    media_image4.png
    141
    617
    media_image4.png
    Greyscale

The conjugate according to claim 21, wherein said PEG is a branched polyethylene glycol with an average molecular weight of 40,000 Daltons and a structure of (see claim 27)

    PNG
    media_image5.png
    104
    319
    media_image5.png
    Greyscale

The conjugate according to claim 21, wherein the conjugate is a polyethylene glycol-oligopeptide-irinotecan conjugate with a general formula (II) (see claim 36)

    PNG
    media_image6.png
    244
    704
    media_image6.png
    Greyscale

Griffiths does not specifically teach the recombinant anti-HER2 humanized monoclonal antibody. This deficiency is cured by the teachings of Naito et al.
an antibody-drug conjugate having an antitumor drug conjugated to an anti-HER2 antibody via a linker structure moiety, the conjugate being useful as an antitumor drug (paragraph 1). HER2 (neu, ErbB-2) is one of the members of the EGFR (epidermal growth factor receptor) family and is activated by autophosphorylation at intracellular tyrosine residues by its homodimer formation or heterodimer formation with another EGFR receptor HER1 (EGFR, ErbB-1), HER3 (ErbB-3), or HER4 (ErbB-4) (Non-patent Literatures 16 to 18), thereby playing an important role in cell growth, differentiation, and survival in normal cells and cancer cells (Non- patent Literatures 19 and 20). HER2 is overexpressed in various cancer types such as breast cancer, gastric cancer, and ovarian cancer (Non-patent Literatures 21 to 26) and has been reported to be a negative prognosis factor for breast cancer (Non-patent Literatures 27 and 28) (paragraph 7). Thus, the need for a therapeutic agent targeting HER2 expression-related diseases has been recognized for patients affected by tumors overexpressing HER2 with no or weak response to trastuzumab or HER2-related disorders. T-DM1 (trastuzumab emtansine, Kadcyla (R); Non-patent Literature 34) having an antitumor drug conjugated to trastu- zumab via a linker structure, and pertuzumab (Perjeta(R); Non-patent Literature 35 and Patent Literature 7) designed to target the extracellular domain II of HER2 and inhibit heterodimer formation have been developed. However, their responsiveness, activity strength, and accepted indications are still insufficient, and there are unsatisfied needs for targeting HER2 (paragraph 10). The anti-HER2 antibody is the antibody, which is capable of targeting tumor cells, that is, possesses a property of recognizing a tumor cell, a property of binding to a tumor cell, a property of internalizing in a tumor cell, cytocidal activity against tumor cells, or the like, and can be conjugated with a drug having antitumor activity via a linker to form an antibody-drug conjugate (paragraph 23).





Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Griffiths by utilizing the multi-arm APEGA-10 in the conjugate because of  HUANG teaches a multi-arm polyethylene glycol of long-chain end, it is characterized in that being combined and forming through chemical reaction and PEG by the trifunctional micromolecular compound, is designated as (R-PEG) z-X-PEG-F, wherein, R is the following straight-chain paraffins of 10 carbon, sec.-propyl or benzyl; Z represents the arm number, is the integer of 1-8; X is a point of contact, i.e. the trifunctional micromolecular compound; F represents the movable function group, PEG is a polyoxyethylene glycol, PEG is connected with covalent linkage with the trifunctional micromolecular compound, and linking group is selected from amide group, inferior amide group, carbamate, ester group, epoxy group(ing), carboxyl, hydroxyl, sulfydryl or carbohydrate, or several combinations a kind of wherein; The structural formula of used trifunctional micromolecular compound is following a kind of: here, n is 1-9 integer, and m is 0-6 integer (see claim 1). It is characterized in that array structure under trifunctional micromolecular compound X is according to the multi-arm polyethylene glycol of the described active group of claim 1 at the long-chain end: Wherein, n is 1～9 integer, when being connected to amide group or carbamate, is eight arms tree power type functional polyethylene glycol (R-PEG) 8-X-PEG-F, its structural formula is as follows: Wherein ～9 integer; K is 1～6 integer; S, t, o, p are 10～2,000 integer; W is one of O, S or NH; F is one of following functional group (see claim 2). One of ordinary skill in the art would have been motivated to utilize the multi-arm APEGA-10 because Huang teaches actual tests shows that the present invention has following advantage: one because the activity functional groups of multi-arm PEG of preparation is positioned at the end of long-chain, increased with drug molecule on the probability of collision of reactive group, improved reaction efficiency (see summary of invention). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Griffiths and Huang because both references teach PEG based targeted therapies. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Griffiths by incorporating the specific drug conjugate because Xu et al. teach a PEG-oligopeptide-irinotecan conjugate has the general formula (I) (shown below) and a pharmaceutical composition containing the conjugate are disclosed. In the conjugate, PEG represents polyethylene glycol with a molecular weight of 300-60,000 Daltons; (AA)i represents an oligopeptide, AA represents the same or different amino acids in the oligopeptide; i is an integer of 2-12 representing the number of amino acids in the oligopeptide; j is an integer of 2-12 representing the number of irinotecan connected with the oligopeptide. A PEG-oligopeptide-irinotecan conjugate of formula (I) (see claim 1)

    PNG
    media_image4.png
    141
    617
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    104
    319
    media_image5.png
    Greyscale

The conjugate according to claim 21, wherein the conjugate is a polyethylene glycol-oligopeptide-irinotecan conjugate with a general formula (II) (see claim 36)

    PNG
    media_image6.png
    244
    704
    media_image6.png
    Greyscale

One of ordinary skill in the art would have been motivated to incorporate the recited drug conjugate because Xu et al. teach that in the conjugate, each terminal group of PEG can link with multiple irinotecans through oligopeptides, thereby greatly increasing the drug-loading capacity. Modification of the hydrophilic polymer can provide protection for the irinotecan, thereby improving drug absorption, prolonging the action time, enhancing the efficacy, reducing the dose and avoiding the toxic and side-effects (see abstract). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Griffiths and Xu et al. because both references teach PEG based targeted cancer therapies. 

prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Griffiths by incorporating the recombinant anti-HER2 humanized monoclonal antibody in the conjugate because Naito et al. teach an antibody-drug conjugate having an antitumor drug conjugated to an anti-HER2 antibody via a linker structure moiety, the conjugate being useful as an antitumor drug (paragraph 1). HER2 (neu, ErbB-2) is one of the members of the EGFR (epidermal growth factor receptor) family and is activated by autophosphorylation at intracellular tyrosine residues by its homodimer formation or heterodimer formation with another EGFR receptor HER1 (EGFR, ErbB-1), HER3 (ErbB-3), or HER4 (ErbB-4) (Non-patent Literatures 16 to 18), thereby playing an important role in cell growth, differentiation, and survival in normal cells and cancer cells (Non- patent Literatures 19 and 20). HER2 is overexpressed in various cancer types such as breast cancer, gastric cancer, and ovarian cancer (Non-patent Literatures 21 to 26) and has been reported to be a negative prognosis factor for breast cancer (Non-patent Literatures 27 and 28) (paragraph 7). Thus, the need for a therapeutic agent targeting HER2 expression-related diseases has been recognized for patients affected by tumors overexpressing HER2 with no or weak response to trastuzumab or HER2-related disorders. T-DM1 (trastuzumab emtansine, Kadcyla (R); Non-patent Literature 34) having an antitumor drug conjugated to trastu- zumab via a linker structure, and pertuzumab (Perjeta(R); Non-patent Literature 35 and Patent Literature 7) designed to target the extracellular domain II of HER2 and inhibit heterodimer formation have been developed. However, their responsiveness, activity strength, and accepted indications are still insufficient, and there are unsatisfied needs for targeting HER2 (paragraph 10). One of ordinary skill in the art would have been motivated to include the anti-HER2 antibody because Naito et al teach that the anti-HER2 antibody is the antibody, which is capable of targeting tumor cells, that is, possesses a property of recognizing a tumor cell, a property of binding to a tumor cell, a property of internalizing in a tumor cell, cytocidal activity against tumor cells, or the like, and can be conjugated with a drug having antitumor activity via a linker to form an antibody-drug conjugate (paragraph 23). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Griffiths and Naito et al. because both references teach PEG based targeted cancer therapies. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-




/TIGABU KASSA/
Primary Examiner, Art Unit 1619